EXHIBIT 15.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form S-8 (File No. 333-13250, No. 333-111931, No. 333-123981 and No.333-190207) pertaining to the Radcom Ltd. International Employee Stock Option Plan, the Radcom Ltd. 2003 Share Option Plan and the Radcom Ltd. 2013 Share Option Plan, and Form F-3 (File No. 333- 189111) of Radcom Ltd., and in the related Prospectus, of our report dated March 26, 2014 with respect to the consolidated financial statements of Radcom Ltd. and its subsidiaries for the year ended December 31, 2013 included in this Annual Report on Form 20-F for the year ended December 31, 2013. Tel-Aviv, Israel /s/ KOST FORER GABBAY & KASIERER KOST FORER GABBAY & KASIERER March 26, 2014 A Member of Ernst & Young Global
